DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5-6, 8, 10-11, 13, 16, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hall et al. (US 2020/0329653), hereinafter Hall.
Regarding claim 1, Hall teaches of (Fig. 1) a gardening appliance, comprising:
Abstract, apparatus is for growing plants), comprising:
a liner (top wall 110) positioned within a cabinet and defining a grow chamber (aeroponic growing container 100);
a grow module mounted within the liner (plants are grown within the top surface of the liner 110) and defining a pod aperture (Fig. 3, apertures 120);
a plant pod (plant 135 and mesh disk 140) removably positioned within the pod aperture (Fig. 3, ¶0042, mesh disks 140 can be placed inside of the baskets that are in apertures 120, which Examiner notes means that it can be taken out as well, and the plants 135 can be taken in and out of the pod apertures 120 along with the mesh disks 140), the plant pod being formed at least partially from a conductive contact (¶0042, plants 135 grow through mesh disks 140, which are made up of metal as stated in ¶0044);
a hydration system (fog transportation system 160) comprising a discharge nozzle for selectively spraying a mist of nutrients into the grow chamber (¶0061, the fog machine may move the fog into the aeroponic growing container by using a spray nozzle system);
a grounding assembly (electrically grounded plant support structures 130) comprising a grounding contact (wires 150) positioned adjacent the pod aperture (120) for contacting the conductive contact (140) of the plant pod when the plant pod is inserted through the pod aperture (120) (¶0044, wires 150, which are adjacent to the pod aperture 120, are attached to the conductive contact 140 in order to connect the plant pods 135 to the ground or to one or more electrical outlets 155 to the ground terminal when the plant pods 135 are in the pod apertures 120) to electrically ground a root end of the plant pod (¶0044, grounding assembly 130 electrically grounds the plants 135, including the root end of the plants); and
an electrostatic charging assembly (electrode 170) operably coupled to the discharge nozzle for selectively charging the mist of nutrients such that the mist of nutrients is attracted to the root end of the plant pod (¶0050, electrode 170 transfers an electrical charge to the nutrient-rich fog that would come out of the discharge nozzle such that the nutrient-rich fog is electrically attracted to the one or more plants 135).

Regarding claim 3, Hall teaches of the invention in claim 1, and wherein the conductive contact (140) comprises a conductive wire mesh for receiving the root end the plant pod (¶0041 and 0044, conductive contact 140 is a mesh disk made out of metal that receives the root end of the plant 135).

Regarding claim 5, Hall teaches of the invention in claim 1, and further comprising (Fig. 3):
a pod receptacle (receptacle formed by the plant support structure 130) attached to the grow module (grow module on liner 110) adjacent the pod aperture (120) (receptacle is adjacent to the pod aperture 120) for receiving the plant pod (135, 140), the pod receptacle being operably coupled to the grounding assembly (receptacle is directly coupled to the grounding assembly 130).

Regarding claim 6, Hall teaches of the invention in claim 5, and wherein (Fig. 1) the grounding assembly (130) comprises:
a grounding wire (wires 150) electrically coupling the pod receptacle (receptacle formed by the structure 130) to an electrical ground (¶0044, plant support structures 130 are grounded by means of one or more wires 150).

Regarding claim 8, Hall teaches of the invention in claim 1, and wherein the grounding assembly (130) is configured for adjusting a charge level of the root end of the plant pod (adjusting the charge level by discharging the charges on the root end of the plant pod 135, 140, either from the root end or the mist of nutrients, and keeping the charges neutral) to manipulate the electrostatic attraction between the plant pod and the mist of nutrients (by adjusting the charge level such that it is always neutral, the electrostatic attraction between the plant pod and the mist of nutrients is manipulated to be relatively constant).

Regarding claim 10, Hall teaches of the invention in claim 1, and wherein (Fig. 1) the grow module (top surface of liner 110 is used to grow plants 135) defines a plurality of apertures (120), the plurality of apertures being configured for receiving a plurality of plant pods that grow a plurality of plants (configured to accept plant pods that houses plants 135), and wherein the grounding assembly (130) is configured for selectively grounding a portion of the plurality of plant pods to urge the mist of nutrients toward the portion of the plurality of plant pods (¶0043-0044, plants 135 are grounded such that the electrically charged mist of nutrients are attracted toward the plurality of plant pods 135, 140).

Regarding claim 11, Hall teaches of the invention in claim 1, and wherein the hydration system (160) comprises (Fig. 1):
a liquid pump (pump 210) fluidly coupled to a mixing tank (sump 200) for receiving a flow of nutrients (¶0055, pump 210 receives a flow of nutrients from tank 200).

Regarding claim 13, Hall teaches of the invention in claim 1, and wherein the mist of nutrients comprises high pressure atomized and ionized fluid or mist comprising water and nutrients (¶0060, fog machine 250 makes a pressurized nutrient-rich mist).

Regarding claim 14, Hall teaches (Fig. 1) of a hydration system (fog transportation system 160) for a gardening appliance (Abstract, apparatus is for growing plants), the gardening appliance comprising a grow module (plants are grown within the top surface of the liner 110) defining a pod aperture (Fig. 3, apertures 120), 
wherein a plant pod (plant 135 and mesh disk 140) is removably positioned within the pod aperture (Fig. 3, ¶0042, mesh disks 140 can be placed inside of the baskets that are in apertures 120, which Examiner notes means that it can be taken out as well, and the plants 135 can be taken in and out of the pod apertures 120 along with the mesh disks 140), the plant pod being formed at least partially from a conductive contact (¶0042, plants 135 grow through mesh disks 140, which are made up of metal as stated in ¶0044), the hydration system comprising:
a discharge nozzle for selectively spraying a mist of nutrients into a grow chamber (¶0061, the fog machine may move the fog into the aeroponic growing container by using a spray nozzle system);
a grounding assembly (electrically grounded plant support structures 130) comprising a grounding contact (wires 150) positioned adjacent the pod aperture (120) for contacting the conductive contact (140) of the plant pod when the plant pod is inserted through the pod aperture (120) (¶0044, wires 150, which are adjacent to the pod aperture 120, are attached to the conductive contact 140 in order to connect the plant pods 135 to the ground or to one or more electrical outlets 155 to the ground terminal when the plant pods 135 are in the pod apertures 120) to electrically ground a root end of the plant pod (¶0044, grounding assembly 130 electrically grounds the plants 135, including the root end of the plants); and
an electrostatic charging assembly (electrode 170) operably coupled to the discharge nozzle for selectively charging the mist of nutrients such that the mist of nutrients is attracted to the root end of the plant pod (¶0050, electrode 170 transfers an electrical charge to the nutrient-rich fog that would come out of the discharge nozzle such that the nutrient-rich fog is electrically attracted to the one or more plants 135).

Regarding claim 16, Hall teaches of the invention in claim 14, and further comprising:
a pod receptacle (receptacle formed by the plant support structure 130) attached to the grow module (grow module on liner 110) adjacent the pod aperture (120) (receptacle is adjacent to the pod aperture 120) for receiving the plant pod (135, 140), the pod receptacle being operably coupled to the grounding assembly (receptacle is directly coupled to the grounding assembly 130).


Regarding claim 18, Hall teaches of the invention in claim 14, and wherein the grounding assembly (130) is configured for adjusting a charge level of the root end of the plant pod (adjusting the charge level by discharging the charges on the root end of the plant pod 135, 140, either from the root end or the mist of nutrients, and keeping the charges neutral) to manipulate the electrostatic attraction between the plant pod and the mist of nutrients (by adjusting the charge level such that it is always neutral, the electrostatic attraction between the plant pod and the mist of nutrients is manipulated to be relatively constant).

Regarding claim 19, Hall teaches of the invention in claim 14, and wherein (Fig. 1) the grow module (top surface of liner 110 is used to grow plants 135) defines a plurality of apertures (120), the plurality of apertures being configured for receiving a plurality of plant pods that grow a plurality of plants (configured to accept plant pods that houses plants 135), and wherein the grounding assembly (130) is configured for selectively grounding a portion of the plurality of plant pods to urge the mist of nutrients toward the portion of the plurality of plant pods (¶0043-0044, plants 135 are grounded such that the electrically charged mist of nutrients are attracted toward the plurality of plant pods 135).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hall et al. (US 2020/0329653), hereinafter Hall, in view of Tamura (US 2013/0052362).
	Regarding claim 4, Hall teaches of the invention in claim 1, but does not appear to teach of wherein the conductive contact comprises a conductive paint deposited on the root end of the plant pod.
	Tamura is in the field of electrostatic and teaches of wherein the conductive contact (Fig. 1, coating surface 21) comprises a conductive paint deposited on the conductive contact (¶003, 007, when using electrostatic coating on a non-conductive target, the following technique is used: providing a low conductivity to a coating surface by grounding of the coating surface and use of a conductive paint).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hall to incorporate the teachings of Tamura to have the conductive contact comprise of a conductive paint deposited on the root end of the plant pod in order to provide an effective surface to attract the electrically charged mist to a non-conductive target, such as a plant, as motivated by Tamura. 

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hall et al. (US 2020/0329653), hereinafter Hall, in view of McLaine (US 2017/0107138).
	Regarding claims 7 and 17, Hall teaches of the invention in claim 1 and 14, respectively, but does not appear to teach of wherein the electrostatic charging assembly is electrically coupled to one or more walls of the grow module for selectively charging the one or more walls of the grow module to repel the mist of nutrients.
	McLaine is in the field of electrically charged systems and teaches of wherein (Fig. 1) the electrostatic charging assembly (High Voltage power supplies, HV1 and HV2) is electrically coupled to one or more walls of the module (walls of water treatment system 10) for selectively charging the one or more walls of the grow module to repel the mist of nutrients (¶0063, negatively charged piping and conduit internal surfaces repel negatively charged solids, keeping them from lodging at joints and on other surfaces within the thermal exchange fluid flow containment system for maintaining maximum flow rate without internal surface buildup of unwanted particulates).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hall to have the electrostatic charging assembly be electrically coupled to one or more walls of the grow module for selectively charging the one or more walls of the grow module to repel the mist of nutrients in order to prevent the mist from building up unwanted particulates on the walls and for maintaining maximum flow rate to the plants as motivated by McLaine in para. 63. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hall et al. (US 2020/0329653), hereinafter Hall, in view of Kertz (US 5,464,456). 
	Regarding claim 9, Hall teaches of the invention in claim 1, but does not appear to teach of wherein the electrostatic charging assembly is electrically coupled to the plant pod for selectively charging the root end of the plant pod to repel the mist of nutrients.
	Kertz is in the field of plant housing and teaches of (Fig. 1) wherein the electrostatic charging assembly (plant stimulator 10) is electrically coupled to the plant (Fig. 3, plant 72) for selectively charging the root end of the plant pod to repel the mist of nutrients (Col. 8 lines 49-56, an electrical current is induced through the media to stimulate the fluids in the plant; Examiner notes that to repel the nutrients, one of ordinary skill in the arts can reverse the current such that it is capable of repelling the nutrients). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hall to incorporate the teachings of Kertz to have the electrostatic charging assembly to be electrically coupled to the plant pod for selectively charging the root end of the plant pod to repel the mist of nutrients in order to adjust the translocation of nutrients across the plant membranes and control how fast the plant should grow as motivated by Kertz in Col. 15 lines 27-39.

Claims 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hall et al. (US 2020/0329653), hereinafter Hall, in view of Martin (US 2018/0007845).
	Regarding claim 12, Hall teaches of the invention in claim 1, but does not appear to teach of wherein the hydration system further comprises:
an air pump fluidly coupled to the discharge nozzle.
Martin is in the field of aeroponics and teaches of wherein the hydration system (Fig. 1A, plant growth system 100) further comprises:
an air pump (Fig. 2B, pump 214) fluidly coupled to the discharge nozzle (¶0091, pump 214 can be used to pump air through one or more root zone nozzles 224).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hall to incorporate the teachings of Martin to have an air pump fluidly coupled to the discharge nozzle in order to spray the mist across a bigger area and a further distance to reach the plants. 

Regarding claim 20, Hall teaches of the invention in claim 14, and further comprising (Fig. 1): a liquid pump (pump 210) fluidly coupled to a mixing tank (sump 200) for receiving a flow of nutrients (¶0055, pump 210 receives a flow of nutrients from tank 200). 
	Hall does not appear to teach of an air pump fluidly coupled to the discharge nozzle.
Martin is in the field of aeroponics and teaches of wherein the hydration system (Fig. 1A, plant growth system 100) further comprises:
an air pump (Fig. 2B, pump 214) fluidly coupled to the discharge nozzle (¶0091, pump 214 can be used to pump air through one or more root zone nozzles 224).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hall to incorporate the teachings of Martin to have an air pump fluidly coupled to the discharge nozzle in order to spray the mist across a bigger area and a further distance to reach the plants. 

Response to Arguments
Applicant’s arguments with respect to the rejection of claim 8 under §112(b) have been fully considered and are persuasive. The rejection have been withdrawn.
Applicant’s arguments with respect to the rejection of claims 1, 3-14, and 16-20 under §102 and §103 have been fully considered and are not persuasive.
Applicant argues that Hall fails to teach that the plant pod is removably positioned with the pod aperture and being formed at least partially from a conductive contact as amended into claim 1 and 14 because the mesh disks 140 are part of the baskets and is not equivalent to a removable plant pod; and that the mesh disks 140 are attached to wires via welding, soldering, an adhesive, a clip, a hook, or a fastener. The Examiner respectfully disagrees. 
As stated in the remarks, Hall cites in para. 0042 that the mesh disks 140 can be placed in and out of the baskets, meaning that it can be a separate component that when included with the plants 135, would form a plant pod. The wires that are attached to the mesh disks 140 can be detached, especially if it is attached through a clip, hook, or fastener, and thus, does not prevent the plant pod from being removed. 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The cited references made of record in the contemporaneously filed PTO-892 form and not relied upon in the instant office action are considered pertinent to applicant's disclosure, and may have one or more of the elements in Applicant’s disclosure and at least claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOE TRAN whose telephone number is (571)272-8530. The examiner can normally be reached M-Th 7:30am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Z.T./           Examiner, Art Unit 3647                                                                                                                                                                                             

/BRADY W FRAZIER/           Primary Examiner, Art Unit 3647